Exhibit 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In re Washington Mutual, Inc., et al. Case No. 08-12229 (MFW) Reporting Period: 02-01-12 to 02-29-12 MONTHLY OPERATING REPORT REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 Yes Bank Reconciliation (or copies of Debtors’ bank reconciliations) MOR-1a Refer to attached stmt Schedule of Professional Fees Paid MOR-1b Yes Copies of bank statements MOR-1c Refer to attached stmt Cash disbursements journals n/a Refer to MOR 1 for summary of all disbursements. Statement of Operations MOR-2 Yes See attached notes Balance Sheet MOR-3 Yes See attached notes Status of Post petition Taxes MOR-4 Yes Copies of IRS Form 6123 or payment receipt n/a Payroll services outsourced including remission of taxes Copies of tax returns filed during reporting period n/a See listing of filings Summary of Unpaid Post petition Debts MOR-4 n/a Detail on face of balance sheet. Listing of aged accounts payable MOR-4 Yes Accounts Receivable Reconciliation and Aging MOR-5 n/a No trade receivables Debtor Questionnaire MOR-5 Yes I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and correct to the best of my knowledge and belief. /s/ John Maciel March 30, 2012 Signature of Authorized Individual* Date John Maciel Chief Financial Officer, WMI Liquidating Trust on behalf of Washington Mutual, Inc. and WMI Investment Corp Printed Name of Authorized Individual Title of Authorized Individual *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. In re Washington Mutual, Inc., et al Case No. 08-12229 (MFW) DISCLAIMER AND FACTUAL BACKGROUND This Monthly Operating Report of Washington Mutual, Inc. (“WMI”) and WMI Investment Corp. (“WMI Investment” and together with WMI, the “Debtors”), covering the calendar month of February 2012, was prepared solely for the purpose of complying with the monthly operating guidelines as described in the Chapter 11 Trustee Handbook, United States Department of Justice, May 2004 in accordance with 28 U.S.C §586(a)(3).This Monthly Operating Report is limited in scope, covers only a limited time period, and is not intended to serve as a basis for investment in any security of any issuer.This Monthly Operating Report was not audited or reviewed by an independent accountant; does not purport to present the financial statements of WMI in accordance with generally accepted accounting principles (“GAAP”); does not purport to present the market value of WMI’s assets and liabilities or the recoverability of WMI’s assets; is in a format prescribed by applicable bankruptcy laws; and is subject to future adjustment and reconciliation.Results set forth in the Monthly Operating Report should not be viewed as indicative of future results.This disclaimer applies to all information contained herein. On September 26, 2008 (the “Petition Date”), the Debtors each commenced voluntary cases under chapter 11 of title 11 of the United States Code with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).Prior to the Petition Date, on September 25, 2008, the Director of the Office of Thrift Supervision appointed the Federal Deposit Insurance Corporation (the “FDIC”) as receiver for Washington Mutual Bank (“WMB”), a subsidiary of WMI, and advised WMI that the receiver was immediately taking possession of WMB’s assets.Immediately after its appointment as receiver, the FDIC sold substantially all the assets of WMB, including the stock of Washington Mutual Bank fsb, to JPMorgan Chase Bank, National Association (“JPMorgan”) pursuant to that certain Purchase and Assumption Agreement, Whole Bank, dated as of September 25, 2008 (the “Sale”). Prior to the Petition Date, WMI and WMB jointly maintained their respective financial records.As a result of the Sale, many of the Debtors’ books and records were seized by the FDIC and transferred to the custody of JPMorgan.Accordingly, since the date of the Sale, the Debtors have not been in control of certain information relating to their operations and financial affairs, including, but not limited to, certain accounting information.In addition, as of the date of the Sale, substantially all of WMB’s employees became employees of JPMorgan.Accordingly, this Monthly Operating Report was prepared, in part, based upon the information and work product and/or representations made available to the Debtors and their professionals by representatives of WMB and JPMorgan. Results presented in this Monthly Operating Report were determined consistent with WMI’s accounting practices as of the Petition Date (but are not presented, as noted, in accordance with GAAP).However, records of prepetition assets and liabilities, including, among other things, liabilities owed by WMI to WMB and its affiliates may be adjusted.Further, claims have been filed against the Debtors in their chapter 11 cases that are not currently recorded on WMI’s books that, if allowed, would change the reported balances for pre-petition liabilities. This Monthly Operating Report of the Debtors covers the last complete monthly reporting period prior to March19, 2012, the effective date (the “Effective Date”) of the Seventh Amended Joint Plan of Affiliated Debtors Pursuant to Chapter 11 of the United States Bankruptcy Code that the Debtors filed with the Bankruptcy Court on December 12, 2011 (the “Filed Plan”, and as modified by the Modification of Seventh Amended Plan dated January 9, 2012, the Second Modification of Seventh Amended Plan dated January 12, 2012, and the Third Modification of Seventh Amended Plan dated February 16, 2012 (the “Plan”).This Monthly Operating Report speaks only as of February 29, 2012. Going forward, WMI Liquidating Trust, as successor-in-interest to the Debtors, will continue to have reporting obligations to the Bankruptcy Court, which reporting obligations shall include the filing of post-Effective Date Quarterly Operating Reports in accordance with the liquidating trust agreement, dated as of March 6, 2012, by and among the Debtors, William C. Kosturos, as the liquidating trustee, and CSC Trust Company of Delaware, as the Delaware resident trustee (the “Liquidating Trust Agreement”).These reports will also be filed by WMI Liquidating Trust under cover of Form 8-K with the Securities and Exchange Commission (the “SEC”).Otherwise, WMI Liquidating Trust will continue to follow the approach to reporting under the Securities Exchange Act of 1934, as amended, set forth in the SEC Division of Corporation Finance’s no-action letter issued to the REMEC Liquidating Trust on March 28, 2011; specifically, WMI Liquidating Trust will, until WMI Liquidating Trust is dissolved, file Annual Reports on Form 10-K containing unaudited annual financial statements, and Current Reports on Form 8-K to report material developments as they occur.WMI Liquidating Trust has an initial term of three years from the Effective Date, subject to extension for up to an additional three years (subject to certain limited exceptions) with the approval of the Bankruptcy Court. Washington Mutual, Inc., et al. Case No.08-12229 (MFW) February 2012Monthly Operating Report UNAUDITED MOR 1 Schedule of Cash Receipts and Disbursements Washington Mutual, Inc. WMI Investment Corp. Account Deposit Deposit Deposit Deposit Money Market General Deposit General Bank WMB/JPM WMB/JPM WMB/JPM WMB/JPM Bank of America Bank of America WMB/JPM Bank of America Bank Account xxx0667 xxx4234 xxx9626 xxx9663 xxx0658 xxx4228 WMI xxx4704 xxx4231 WMI Inv Corp Combined GL Account 70 /10450 70 / 10441 70 / 10451 70 / 10452 70 / 12510 70 /10305 Total 467 / 10450 467 / 10305 Total Total Opening Balance - 01/31/2012 Receipts Interest & investment returns 0 7 - BOLI proceeds - - - Misc receipts - Total Receipts 0 7 - - Transfers Sweep to/(from) Money Market account - - Transfer (to)/from Wells Managed Account - Total Transfers - Disbursements Salaries and benefits - - Travel and other expenses - - Occupancy and supplies - - Professional fees - - Other outside services Bank fees 53 53 US Trustee quarterly Fees - Directors fees - - Taxes paid - Total Disbursements - Net Cash Flow 0 7 Cash - End of Month GL Balance Net value - short-term securities Total Cash & Cash Equivalents In re Washington Mutual, Inc., et al. Case No. 08-12229 (MFW) February 2012 Monthly Operating Report UNAUDITED MOR 1a and MOR 1c Cash Bank Reconciliations The WMI Liquidating Trust, as successor-in-interest to the Debtors, hereby submits this attestation regarding bank account reconciliations in lieu of providing copies of bank statements and copies of all account reconciliations. I attest that each of the Debtors’ bank accounts is reconciled to the most current monthly bank statements or information provided by JPMorgan in preparation for the implementation of the Second Amended and Restated Settlement Agreement, dated as of February 7, 2011 (as amended, the “Settlement Agreement”). The Debtors’ standard practice prior to the Effective Date, which has been followed by the WMI Liquidating Trust for purposes of preparing this Monthly Operating Report, has been to ensure that each bank account is reconciled to monthly bank statements for each calendar month 30 days after month end. /s/ John Maciel John Maciel Chief Financial Officer WMI Liquidating Trust Case No. 08-12229 (MFW) Washington Mutual, Inc. MOR-1B: Schedule of Professional Fees Paid Month Ended February 29, 2012 Check Amount Paid - Feb'12 Amount Paid CTD Payee Period Covered Number Date Fees Expense Fees Expense Akin, Gump, Strauss, Hauer & Feld LLP 11/01/11 - 11/30/11 Wire 02/29/12 $ Alvarez & Marsal 01/01/12 - 01/31/12 Wire 02/27/12 Ashby & Geddes, P.A. BDO USA, LLP Benesch, Friedlander, Coplan & Aronoff Blackstone Advisory Partners LLP Cole, Schotz, Meisel, Forman & Leonard, PA CONSOR Intellectual Asset Management CP Energy Group, LLC Davis Wright Tremaine LLP Elliott Greenleaf 12/01/11 - 12/31/11 02/21/12 Ernst & Young LLP - Frank Partnoy - FTI Consulting, Inc. 11/01/11 - 11/30/11 Wire 02/27/12 Gibson, Dunn & Crutcher LLP Grant Thornton Joele Frank, Wilkinson Brimmer Katcher 01/01/12 - 01/31/12 02/13/12 John W. Wolfe, P.S. Klee, Tuchin, Bogdanoff & Stern LLP 12/01/11 - 12/31/11 Wire 02/21/12 Kurtzman Carson Consultants LLC 12/01/11 - 12/31/11 Wire 02/06/12 McKee Nelson LLP / Bingham McCutchen LLP McKenna Long & Aldridge Miller & Chevalier Chartered Milliman - Pepper Hamilton LLP Perkins Coie LLP Peter J. Solomon Company 12/01/11 - 12/31/11 Wire 02/21/12 PricewaterhouseCoopers LLP Quinn Emanuel Urquhart Oliver & Hedges Richards, Layton & Finger P.A. 12/01/11 - 12/31/11 Wire 02/27/12 Richard Pomp Schwabe, Williamson & Wyatt, P.C. 08/01/11 - 09/30/11 02/27/12 Shearman & Sterling LLP Silverstein & Pomerantz, LLP Simpson Thacher & Bartlett LLP Sullivan Hazeltine Allinson, LLC Susman Godfrey LLP 12/01/11 - 12/31/11 Wire 02/27/12 Towers Watson Pennsylvania Inc. - Venable LLP Weil, Gotshal & Manges LLP Total $ WMI Investment Corp. Check Amount Paid - Feb'12 Amount Paid CTD Payee Period Covered Number Date Fees Expense Fees Expense CP Energy Group, LLC $
